DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, 14-16, 19, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Hamilton (U.S. Patent No. 6,247,210).  
Hamilton (‘210) discloses a buckle structure (female element 12; see Figs. 1-3) adapted to connect a strap (e.g., strap 200), the buckle structure (12) having a connecting port (portion of 11 defined at least between lateral bars 21, 38, 40 that have gap 42, gaps between bars 23, 34, and  strap 200 being wound therethrough), the connecting port having a connecting member (32) for connecting the strap (200), an extending portion (36) extending from a side (side of 32 adjacent to bar 34) of the connecting port, the extending portion (36) having an opening (opening between bars 34 & 36) for the strap (200) to pass through (as depicted in Fig. 2), the strap (200) passing through the opening to enter the connecting port and connect the connecting member (32; as depicted in Figs. 2 & 3);
(concerning claim 2) the buckle structure (12) forms the extending portion (36) along a longitudinal direction thereof (as depicted in Fig 1);
(concerning claim 3) wherein after entering the connecting port and connecting the connecting member (32), the strap (200) passes through the opening again (as depicted in Figs 2 and 3, and described in col. 2, line 67 through at least col. 3, line 16);
(concerning claim 4) the strap (200) is slidably connected to the connecting member (32) and a length of the strap is adjustable (as described in col. 2, line 59 through at least col. 3, line 16);
(concerning claim 5) the strap (200) is wound around the connecting member (32, as shown in at least Figs. 2 & 3);
(concerning claim 7) the opening faces the connecting member (32; as depicted in Figs. 1-3);
(concerning claim 9) the buckle structure (12) further comprises a partition (34) separating (as depicted in Figs. 2 & 3) the connecting port from the opening, the partition (34) is arranged in a width direction (as depicted in Fig. 1) of the buckle structure (12), and the connecting port and the opening are arranged in a longitudinal direction of the buckle structure (12) in sequence (as depicted in Figs 1-3);
(concerning claim 10) extending portion (36) is located below the partition (34) in a height direction of the buckle structure (12), and the extending portion (36) and the partition (34) form a stair structure (as depicted in Figs. 2 & 3);
(concerning claim 14) a bottom (bottom of element 16) of the buckle structure is flat (as depicted in Fig 2);
(concerning claim 15) a buckle assembly (10) comprising the buckle structure (female element 12) and an auxiliary buckle structure (male element 14), the buckle structure (12) and the auxiliary buckle structure (14) capable of being superimposed (e.g., during engagement of the two elements 14, 12 in an insertion direction toward each other to result in ends 22, 24 of arms 18, 20 entering into element 14 and latching to apertures 26, 28) and plugged with each other (as at least describe in col. 2, lines 30-52);
(concerning claim 16) the buckle structure (12) has a lock portion (18, 20), the auxiliary buckle structure (14) has an auxiliary lock portion (26, 28) for locking with the lock portion (18, 20; see col. 2. Lines 39-44), and the buckle structure (12) and the auxiliary buckle structure (14) are superimposed and plugged with each other, such that the lock portion (26, 28) and the auxiliary lock portion (26, 28) are locked (as at least describe in col. 2, lines 30-52);
(concerning claim 19) one of the lock portion and the auxiliary lock portion is a recess structure (e.g., structure defining aperture 26), and the other one of the lock portion and the auxiliary portion is a protruding structure (e.g. 22);
(concerning claim 20) the lock portion (22) and the auxiliary lock portion (26) are detachably connected to each other by mechanical engagement (e.g., via detent spring arm 18; see col. 2, at least lines 39-49);
(concerning claim 22) the buckle assembly (10) further comprises an unlock operating member (spring arms 18, 20) movably disposed (by pressing 22, 24 inwardly toward each other) on the buckle structure (12), and the unlock operating member is pressed to unlock the lock portion and the auxiliary lock portion (as described in col. 2, lines 39-49); and 
(concerning claim 24) the buckle structure (12) is a male buckle and the auxiliary buckle structure (14) is a female buckle.

Claims 1-4, 6, 7, 9, 11-16, 19, 20, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) and/or §102(a)(2) as being anticipated by Lavato (U.S. Patent No. 6,360,410).
Lavato (‘410) discloses a buckle structure (male element 5; Figs. 2b, 6b) adapted to connect a strap (e.g., strap 6b; Figs. 2b, 6b), the buckle structure (5) having a connecting port (the port being defined at by the spaces between cheeks 15, 15 that are above piece 20, as shown in at least Fig. 2b), the connecting port having a connecting member (25) for connecting the strap (6b; Fig. 6b shows strap connected), an extending portion (17) extending from a side (as depicted in at least Figs. 2b, 6b) of the connecting port, the extending portion (17) having an opening (21) for the strap (6b) to pass through, the strap passing through the opening to enter the connecting port and connect the connecting member (25; as depicted in at least Fig 6b);
(concerning claim 2) the buckle structure (5) forms the extending portion (17) along a longitudinal direction thereof (as depicted in at least Figs 1, 2b, 6b);
(concerning claim 3) wherein after entering the connecting port and connecting the connecting member (25), the strap (6b) passes through the opening (21) again (as depicted in Figs 2b and 6b);
(concerning claim 4) the strap (6b) is slidably connected to the connecting member (25) and a length of the strap (6b) is adjustable (col. 5, claimed in claim 1, lines 8-9);
(concerning claim 6) the connecting member (25) is pivotally disposed (pivotal between position shown in Figs. 2b and 6b) on the buckle structure (5);
(concerning claim 7) the opening (21) faces the connecting member (25; as depicted in at least Fig. 2b);
(concerning claim 9) the buckle structure (5) further comprises a partition (19) separating the connecting port from the opening (21), the partition (19) is arranged in a width direction (as shown in Fig. 1) of the buckle structure (5), and the connecting port and the opening (21) are arranged in a longitudinal direction of the buckle structure in sequence (as depicted in at least Figs. 1, 2b, 6b);
(concerning claim 11) the extending portion (17) is a ring-shaped structure (including piece 17 and the end portions of 15, 15 defining space 21), the ring-shaped structure surrounds the opening (21), and a top of the extending portion (17) has an inclined structure inclined toward a lower end of the connecting port (e.g., the lower end or port region shown below 20 in Fig 2b);
(concerning claim 12) an extension line of the inclined structure (of 17) is apart from a lowermost end (at 33, 33) of the connecting member (25) by a specific distance (as depicted in at least Figs. 2b, 6b);
(concerning claim 13) an extension line of the inclined structure (of 17) is apart from a lowermost end (at 33, 33) of the connecting member (25) by a distance at least larger than a thickness of the strap (as depicted in at least Figs. 2b, 6b);
(concerning claim 14) a bottom (e.g., bottom of rod 7 depicted in Fig. 2b) of the buckle structure (5) is flat (bottom of rod 7 is flat, as depicted in Fig. 2b);
(concerning claim 15) a buckle assembly (1) comprising the buckle structure (5) of claim 1 and an auxiliary buckle structure (3), the buckle structure (5) and the auxiliary buckle structure (3) capable of being superimposed and plugged with each other (e.g., during engagement of the two elements 5, 3 in an insertion direction toward each other to result in prongs 9, 9 entering into element cavity 11 and latching to aperture seats 13, 13) and plugged with each other (as at least describe in col. 2, lines 52-65);
(concerning claim 16) the buckle structure (5) has a lock portion (9, 9), the auxiliary buckle structure (3) has an auxiliary lock portion (13, 13) for locking with the lock portion (9, 9; see col. 2, lines 52-65), and the buckle structure (5) and the auxiliary buckle structure (3) are superimposed and plugged with each other (as described regarding claim 15 above), such that the lock portion (9,9) and the auxiliary lock portion (13, 13) are locked (as at least describe in col. 2, lines 52-65);
(concerning claim 19) one of the lock portion and the auxiliary lock portion is a recess structure (e.g., structure defining seats 13), and the other one of the lock portion and the auxiliary portion is a protruding structure (e.g. prongs 9, 9);
(concerning claim 20) the lock portion (9, 9) and the auxiliary lock portion (13, 13) are detachably connected to each other by mechanical engagement (i.e.,  “snap-engaged” as described in col. 2, lines 52-65);
(concerning claim 22) the buckle assembly (1) further comprises an unlock operating member (narrow portions of prongs 9, 9 connected to cross piece 5a, which enable “resilient prongs 9” to “deform slightly towards rod 7”, col. 2, lines 53-65) movably disposed (by pushing prongs 9 toward each other, as described in col. 2, lines 62-65) on the buckle structure (5), and the unlock operating member is pressed to unlock the lock portion (9, 9) and the auxiliary lock portion (13, 13) (as described in col. 2, lines 62-65); and 
(concerning claim 24) the buckle structure (5) is a male buckle (male element 5) and the auxiliary buckle structure is a female buckle (female element 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lavato (‘410).
Lavato (‘410) discloses the claimed buckle assembly of claim 15, except for wherein the buckle structure is a female buckle and the auxiliary buckle structure is a male buckle.
Even though Lavato (‘410) discloses wherein the buckle structure is a male buckle (5) and the auxiliary buckle structure is a female buckle (3), Lavato (‘410) does state in col. 2, lines 1-2 that “By virtue of the fact that the adjustment device, which is usually associated with the male element of the buckle,..”, which implies that adjustment devices are not exclusive to only the male element of a buckle, but recognizes that an adjustment device has been associated with a female element of a buckle, and therefore, suggests that the strap adjustment structure relative to the disclosed male element 5 can also be associated with the female element 3.
Thus, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the invention, to have alternately provided selected the female buckle as the buckle structure and the male buckle as the auxiliary buckle structure, as Lavato (‘410) implies and suggests, since it has been held that a mere reversal of essential working parts of a device involves only routine skill in the art (In re Einstein, 8 USPQ 167) and since such a positioning is merely a rearranging of essential working parts, and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  
Allowable Subject Matter
Claims 8, 17, 18, 21 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Analogous buckle structures are represented by Kaneko et al.  (U.S. Patent No.  6,647,750) and Elsner (U.S. Patent No. 2,981,993). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073. The examiner can normally be reached m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Robert Sandy/Primary Examiner, Art Unit 3677